TO BE PUBLISHED

              ,SUyrrMr (~Vurf of `P~fir                   f
                              2008-SC-000953-KB




V.                            IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                            RESPONDENT


                             OPINION AND ORDER

            By order of this Court, entered January 16, 2004, Rebecca Frazier,

KBA Member No . 83814 and whose bar roster address is 2323 Carolina

Avenue, Louisville, Kentucky 40205, was suspended from the practice of law in

Kentucky under SCR 3.050 for nonpayment of bar dues . She now petitions

this Court for restoration of her license. After reviewing the record and

recommendation of the Board of Governors, we grant this application for

reinstatement, subject to the conditions listed in this order.

      SCR 3 .500(1) provides, in pertinent part :

      Any former member . . . who has been suspended for failure to pay
      dues as provided by Rule 3.050 . . . and such status has prevailed
      for less than a period of five (5) years, may apply for restoration by
      completing forms provided by the Director, to include a
      certification from the KBA that there is no pending disciplinary
      matter, tendering a fee of $250 .00, and payment of dues for the
      current year and all back years .


      Frazier's application for restoration of membership was received on

December 23, 2008, which was within the five (5) year period set forth by SCR

3 .500(1) . At that time, Frazier tendered a check for $2,262 .00, which reflected
payment of the $250 .00 fee, as well as all of Frazier's outstanding bar dues,

pursuant to SCR 3 .500(l) . Additionally, Frazier has satisfied her Continuing

Legal Education requirements through the educational year ending June 30,

2009 .

         In February 2009, the KBA's Board of Governors voted unanimously to

recommend that we approve Frazier's application for restoration. Based on the

facts of this case and the Board of Governors' conclusion that Frazier meets all

the requirements for restoration of membership, we hereby reinstate Frazier to

the practice of law in Kentucky .

         Thus, IT IS ORDERED that:

         l.     Rebecca Frazier be restored to membership in the Kentucky Bar

               Association and to the practice of law in the Commonwealth of

                Kentucky .

         2.     Frazier is responsible for payment of all required bar dues,

               including any dues owed for the current year or any other period

               encompassed by her suspension.

         3.    Frazier must pay all ,costs associated with this proceeding incurred

               in excess of the filing fee, SCR 3 .500(5), said sum being certified by

               the KBA as $205 .88 .

         All sitting. All concur.

         ENTERED : April 23, 2009 .